  Case 2:20-cr-00326-JFW Document 119 Filed 12/07/20 Page 1 of 2 Page ID #:1295




                        UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

 L7IVITED STATES OF AMERICA,                             WARRANT FOR ARREST
                                  PLAINTIFF,

                                                                    ON COMP~AINT
 JOSE LUIS HUIZAR,                                                                            w
                                                                                              ~~
                                   DEFENDANT.            CASE NO.: 2:20-m~-0~9~~
                                                                            f~,_ Q
                                                                                              ~J
To:     UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED ST T~S,.QEFI~R                                     ~~,
                                                                   ~t                                      C
YOU ARE HEREBY COMMANDED to arrest Jose Luis Huizar a d bring hi
                                                                               ter''
                                                                     s P _.
forthwith to the nearest Magistrate Judge to answer a complaint charging him with

Racketeer Influenced and Corrupt Organizations(RICO)Conspiracy, in violation

of Title 18, United States Code, Section 1962(d).

REC: BY AUSA MACK E. JENKINS(Bond)

      6/22/2020

 Date                                               Patrick J. Walsh, U.S. Magistrate Judge



                                                    Signature of Magistrate Judge




                                             RETURN
 This warrant was received and executed with the arrest ofthe above-named defendant at (location):

  bco ~Z~. -u-Zb           ~\ ~         c3..,5~ ~
 DATE RECENED         NAME AND TITLE OF ARRES       G           SIGNATURE OF ARRESTING OFFICER
      -~Tj -tvZO      OFFICER                                                   .~
 DATE OF A   ST        /~,,,  J ~. ~; ~.~
                                   .~

DESCRIPTIVE INFORMATION FOR DEFENDANT CONTAINED ON PAGE TWO:


                              WARRANT FOR ARREST ON COMPLAINT                                 Page 1 of2
 Case 2:20-cr-00326-JFW Document 119 Filed 12/07/20 Page 2 of 2 Page ID #:1296



                               ADDITIONAL DEFENDANT INFORMATION

It:\('I'         SEX:         HEIGHT:           WEIGHT:   flA1R:         EYES:       OTHER:


DATE OF BIRTH:                PLACE OF BIRTH:             SOCIAL SECURITY NO.:       DRIVER'S LICENSE    ISSUING


                                                                                     NO.                 STATE


ALIASES:                      SCARS,TATTOOS OR OTHER DISTINGUISHING MARKS:


AUTO YEAR:       AUTO MAKE:   AUTO MODEL:                 AUTO COLOR:                AUTO LICENSE NO.:   ISSUING


                                                                                                         STATE


LAST KNOWN RESIDENCE:                                     LAST KNOWN EMPLOYMENT:




FBI NUMBER:


ADDITIONAL INFORMATION:




INVESTIGATIVE AGENCY NAME:                                INVESTTGATNE AGENCY ADDRESS:




NOTES:




                                    WARRANT FOR ARREST ON COMPLAINT                                        Page 2 of2
